DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bahar et al. (EP: 3,366,982 A1). 
Regarding claim 1, Bahar discloses (in at least fig. 1) a lamp for a vehicle, the lamp comprising: a lens part (1) configured as a single body capable of transmitting light and having a focal point (10); a first light source part (7) configured to generate first light that is to enter the lens part (1); a second light source part (6) configured to generate second light that is to enter the lens part (1); an optic part (3) provided in front of the second light source part (6) and configured to concentrate the second light emitted from the second light source part and direct the second light to the lens part (1); and a shield part (4) configured to block a part of the first light (see fig. 1) or a part of the second light (see fig. 1), wherein a region of an outer surface of the shield part (4; see fig. 1), which faces the lens part (1), is provided between the lens part (1) and the focal point (10) of the lens part (see fig. 1), and wherein the first light emitted from the first light source part (7) and the second light emitted from the second light source part (6) reach the single body of the lens part (1) so as to form a beam pattern outside the vehicle (see fig. 1).

Regarding claim 3, Bahar discloses (in at least fig. 1) a reflector (800) provided above the first light source part (7), wherein at least a part of the first light emitted from the first light source part (7) is reflected by the reflector (800) and then enters the lens part (1), and wherein at least a part of the second light emitted from the second light source part (6) is concentrated by the optic part (3), exits the optic part, and then enters the lens part (1) along an optical path directed straight (see fig. 1).
Regarding claim 4, Bahar discloses (in at least fig. 1) the second light source part (6) is provided below the optic part (3).
Regarding claim 5, Bahar discloses (in at least fig. 1) the optic part (3) is provided below the focal point (10) of the lens part (1).
Regarding claim 6, Bahar discloses (in at least fig. 1) the second light source part (6) and the optic part (3) are provided below the shield part (4).
Regarding claim 7, Bahar discloses (in at least fig. 1) the focal point (10) of the lens part (1) is formed at a position corresponding to the region of the outer surface of the shield part (4) which faces the lens part (1).
Regarding claim 8, Bahar discloses (in at least fig. 1) the second light (6), which is emitted from the second light source part (6) and enters the optic part (3), has an optical path directed upward toward the lens part (1).
Regarding claim 9, Bahar discloses (in at least fig. 1) the second light source part (6) comprises a light emitting diode (LED) (abstract).
Regarding claim 10, Bahar discloses (in at least fig. 1) a region of the second light source part (6) in which the second light is generated and a region in which the optic part (3) is provided overlap the shield part (4) when viewing the shield part from above the shield part (4; see fig. 1).
Regarding claim 12, Bahar discloses (in at least fig. 1) a vehicle comprising: a lamp for a vehicle, the lamp comprising: a lens part (1) configured as a single body capable of transmitting light and having a focal point (10); a first light source part (7) configured to generate first light that is to enter the lens part (1); a second light source part (6) configured to generate second light that is to enter the lens part (1); an 
Regarding claim 13, Bahar discloses (in at least fig. 1) the second light source part (6) is provided below the focal point of the lens part (1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bahar et al. (EP: 3,366,982 A1) in view of Sekiguchi (US. Pub: 2013/0083553 A1) of record. 
Regarding claim 11, Bahar discloses (in at least fig. 1) the first light emitted from the first light source part (7) is light for forming a low beam (abstract), and the second light emitted from the second light source part (6) is light for forming a high beam (abstract).
Ishida does disclose the second light source part is formed a daytime running light (DRL), and the second light source part is turned off when the first light source part is turned on.
Sekiguchi in the same field of endeavor discloses ([0011]; [0110]) a second light source part that is formed a daytime running light. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the second light source of Bahar with the daytime running light second light source Sekiguchi in order to provide suitable visibility for upcoming vehicles. Furthermore, it has been held simple substitution of one known element for another to obtain predictable results is obvious. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875